Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The claims are replete with indefinite language too numerous to mention specifically, and should be revised carefully.  For example only, in the claim 1, the phrases “an active substance”, “for the storage of at least two liquids” and “an active substance carrier” are confusion and indefinite because it is not clear the relationship between theses phrases.  The phrases “the at least two separate chambers” in claims 3, 5, 8, 17-18, 20, “the two chambers” in claims 4, 6, 12, 16, 19, and “the chambers” in claims 11-12 and 20, “the liquids” in claim 16 lack proper antecedent basis.  The phrases “the release of a seal initiates a movement” and “the opening of the chambers for storing two liquids is effected” in claims 11 and 25, and “the release of a seal initiates a folding mechanism” and “the opening of the chambers for storing two liquids is facilitated” in claim 24 are vague and indefinite because there are insufficient structures in the claims to support the phrases.  The phrases “a device” in claims 14-15, “an active substance” in claim 15 (two places) are double recitations because each claim is depending from claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, and 14-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Andriola et al. (4,666,441; hereinafter Andriola).  To the extent that the Examiner can determine the scope of the claims, Andriola discloses a device (1) for providing a skin or wound dressing comprising an active substance (column 2, lines 56-62), and at least two chambers (8; 8a, 8b) for the storage of at least two liquids which are openable by mechanical action (column 4, lines 58-65) so that after opening of the chambers, the liquids are miscible and are transferrable to an active substance carrier (2, 4).
As to claim 2, after opening of the at least two chambers, the liquids are mergeable outside the active substance carrier or a mixing is present into which the liquids are transferrable and the liquids are then transferrable from the mixing area to the active substance carrier.
As to claims 3 and 17-18, Andriola further discloses the at least two chambers are manufactured from a plastic (column 9, lines 51-61).
As to claim 4, Andriola discloses the at least two chambers are openable by pressure (such as burstable membrane; column 4, lines 58-65).
As to claim 5, Andriola discloses the at least two chambers are openable by a linear movement (such as by pressure to burst the seal 9) and the at least two chambers are mechanically opened by a sealed area (9).
As to claim 7, Andriola discloses the device comprises a casing (3, 6) which encloses the active substance carrier (2, 4).
As to claim 14, Andriola disclose a wound treatment comprising the device as to claim 1 above, a wound spacer, a cover film, and a dressing fixation (Fig. 4; 10; 14; 16).
As to claim 15, Andriola discloses a method for providing a skin or wound dressing as claimed.
As to claim 16, Andriola discloses the at least two liquids are mergeable outside the active substance carrier by creating a mixing area upon opening of the at least two chambers (Fig. 6).

Claim(s) 1-7, 11, 14-15, 17-20, and 24-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by The International Publication Number WO 2012/052561 to Sthengel et al. (hereinafter Sthengel).  To the extent that the Examiner can determine the scope of the claims, Sthengel discloses a device (10; Fig. 2) for providing a skin or wound dressing comprising an active substance, and at least two chambers (page 7) for the storage of at least two liquids which are openable by mechanical action (by applying pressure, page 7) so that after opening of the chambers, the liquids are miscible and are transferrable to an active substance carrier (31).
As to claim 2, after opening of the at least two chambers, the liquids are mergeable outside the active substance carrier or a mixing is present into which the liquids are transferrable and the liquids are then transferrable from the mixing area to the active substance carrier (Fig. 2).
As to claims 3 and 17-18, Sthengel further discloses the at least two chambers are manufactured from a plastic film (21, 22; page 7).
As to claim 4, Sthengel discloses the at least two chambers are openable by pressure (page 7).
As to claim 5, Sthengel discloses the at least two chambers are openable by a linear movement (such as by pressure to burst the barrier 23) and the at least two chambers are mechanically opened by rupture a sealed area/barrier (23).
As to claim 6, Sthengel further discloses the at least two chambers and the active substance carrier (31) are arranged in at least two different levels (Fig. 3).
As to claim 7, Sthengel discloses the device comprises a casing (12) which encloses the active substance carrier (31).
As to claims 11, and 24-25, Sthengel further discloses the device may be incorporated into elastic bandages (page 10, first paragraph) which is considered equivalent to at least one elastic element as claimed.
As to claim 14, Sthengel disclose a wound treatment comprising the device as in claim 1 above, a wound spacer, a cover film, and a dressing fixation.
As to claim 15, Sthengel discloses a method for providing a skin or wound dressing as claimed.
As to claim 20, Sthengel discloses the at least two chambers are openable by a linear movement and the at least two chambers are mechanically opened by an openable welding seam (23; page 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-12, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andriola or Sthengel in view of The Official Notice and/or Spees (3,306,292).  
As to claim 11 and 24-25, to the extent that the Examiner can determine the scope of the claims, Andriola discloses the device as above having most of the limitations of the claims except for the device includes at least one elastic element.  Sthengel further discloses the device may be incorporated into elastic bandages (page 10, first paragraph) which is considered equivalent to at least one elastic element as claimed.  To the extent that Andriola or Sthengel fails to disclose the device includes at least one elastic element as claimed, The Official Notice is taken of an old and conventional practice of providing a device comprises at least one elastic element for attaching the device.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of The Official Notice to modify the device of Andriola or Sthengel so the device includes at least one elastic element as claimed to facilitate attaching the device.
As to claim 12, each of Andriola and Sthengel discloses the at least two chambers are formed by at least two plastic layers (see above) which are firmly connected on two opposite sides.  However, Andriola or Sthengel fails to show on one side of the two opposite sides of the at least two chambers can be connected are separated by a folding edge.  Spees shows a chamber (Figs. 12-13) formed from at least two plastic layers (45-47) which are firmly connected on two opposite sides and on one side of the two opposite sides can be connected are separated by a folding edge (50, 52).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Spees to modify the device of Andriola or Sthengel so the device is constructed with one side of the two opposite sides of the at least two chambers can be connected are separated by a folding edge to facilitate opening the chambers.

Allowable Subject Matter
Claims 8-10, 13, and 21-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.




	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUAN K BUI/
Primary Examiner, Art Unit 3736